Citation Nr: 1809099	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-26 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent prior to October 5 ,2016 and 70 percent from that date until May 16, 2017. 

2. Entitlement to an earlier effective date for the grant of a total disability evaluation based on individual unemployability (TDIU) prior to October 5, 2016.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

M.D., Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2009 (PTSD) and November 2009 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a December 2016 rating decision, the RO recharacterzied the Veteran's service connected PTSD as PTSD and depressive disorder. In that decision, the Veteran's rating for PTSD and depressive disorder was increased to 70 percent disabling, effective October 5, 2016. 

The December 2016 rating decision also granted TDIU, effective October 5, 2016. 

The Board remanded this matter in May 2016 and August 2017. In August 2017, the Board remanded for further development by the RO, to include addressing the Veteran's CUE claim. This issue was addressed in an October 2017 rating decision.  Although the attorney-representative has listed this issue on subsequent evidence and argument, the attorney-representative has not filed a notice of disagreement on the form required under current regulation and the issue of CUE is not in appellate status.

In an October 2017 rating decision the RO made no revision to the 50 percent evaluation of PTSD assigned in the August 2007 rating decision. In addition, the RO increased the Veteran's PTSD and depressive disorder to 100 percent disabling, effective May 16, 2017. 

The Board notes that this case has a complex procedural history and will be discussed more thoroughly below.



FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the frequency, intensity, and duration of the Veteran's PTSD symptoms more nearly reflect the criteria for a rating of 70 percent dated back to December 24, 2008, the date of claim.

2. The most probative evidence of record does not more nearly approximate total occupational and social impairment due to the Veteran's PTSD symptoms prior to May 16, 2017. 

4. Beginning December 24, 2008, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD disability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating for PTSD and depressive disorder for 70 percent beginning December 24, 2008 have been met. 38 U.S.C. §§ 1155, 5103A, 5110, 7105 (2012); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for a 100 percent rating for PTSD and depressive disorder have not been met at any period under appellate consideration prior to May 16, 2017.  38 U.S.C. §§ 1155, 5103A, 5110, 7105 (2012); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2017).

4. The criteria for an earlier effective date for the grant of a TDIU rating have been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal and the Veteran has not asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board remanded this appeal in May 2016, in order to schedule the Veteran for a VA examination. The Veteran was afforded a VA examination in October 2016. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. Accordingly, the Board will address the merits of the claim.

II. Procedural Background

In December 2008, the Veteran filed a claim for an increased rating for his service connected PTSD. 

In a March 2009 rating decision, the RO continued the Veteran's 50 percent disabling evaluation of PTSD.

In May 2009, the Veteran filed a notice of disagreement regarding the March 2009 PTSD rating. 

In October 2009, the Veteran submitted an application for increased compensation based on unemployablity due to his PTSD and hearing loss. 

In a November 2009 rating decision, the RO continued the Veteran's 50 percent disabling evaluation of PTSD and denied TDIU. 

In February 2010, the Veteran filed a notice of disagreement regarding the November 2009 rating decision that denied TDIU. 

III. Law and Regulations

Under Diagnostic Code 9411, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.   

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). 

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."

 A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

 A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

The Board has reviewed all the evidence of record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the claims file. The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

IV. Analysis

Following the final August 2007 rating decision, the Veteran's claim for an increased rating for PTSD, was initially received on December 24, 2008.  The Board finds that a 70 percent rating is warranted as of the date of the claim, December 24, 2008.

Medical treatment record dated December 2008 from Knoxville OPC reveal that the Veteran reported being very paranoid and unable to sleep. The Veteran reported hearing voices from combat and shooting almost every night with nightmares and flashbacks. The Veteran reported being depressed with crying spells and being very isolative and withdrawn. 

The Veteran stated that he stays at home mostly and gets very angry physically and verbally toward his wife. The examiner noted that the Veteran's memory was intact to all spheres and that his appearance was appropriate. The examiner noted that the Veteran's affect was blunted and his mood was depressed and anxious. The Veteran's thought process was linear, goal oriented. The examiner noted that the Veteran did not have suicidal or homicidal thoughts. The Veteran's judgment was noted to be fair. 

The Veteran was afforded a VA examination in February 2009.Upon examination, the examiner noted that the Veteran was casually and neatly dressed and was attentive and cooperative with the exam. The examiner reported that the Veteran's cognition was poor as he did not know the month or year. The Veteran's mood was anxious and sad. The examiner reported that the Veteran appears to be severely impaired in all spheres as he cannot tolerate any kind of social or recreational interaction with people and stays isolated in his home at all times. The examiner reported that the Veteran is unable to have much of a relationship with his current wife. 

Vocationally, the examiner expressed that the Veteran is not able to work largely because of his cognitive dysfunction. The examiner noted that comparing the Veteran's current status to that of his last exam in May 2007, the Veteran is significantly worse. The examiner reported that the Veteran's global assessment of functioning (GAF) score would be 45 for PTSD and 40 for his major depressive disorder.    

Taken together, the Board finds the frequency, intensity, and duration of the Veteran's PTSD symptoms to more nearly reflect the criteria for a rating of 70 percent back to December 24, 2008, the date of claim. At the very least, there is an approximate balance of evidence both for and against the claim that the effective date for his PTSD should revert to December 24, 2008. Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim is decided on that basis. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Based upon review of the above lay and medical evidence, the Board concludes that the Veteran's disability does not meet criteria for an evaluation of 100 percent during any period in appellate status. The preponderance of evidence fails to demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, as associated with a 100 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board has considered the evidence contained in the lay and medical evidence regarding the overall impact of the Veteran's service-connected symptoms, both listed in the schedule, and those that are not and finds that are not productive or more nearly productive of total social and occupational impairment.  For this reason, a schedular 100 percent rating is not warranted at any period in appellate status; as noted, a 100 percent rating was granted effective May 16, 2017.

Collectively, the VA examinations and treatment records indicate that while the Veteran has had irritable behavior and angry outburst, as well as weekly panic attacks, chronic sleep impairment, and difficulty in establishing and maintain effective work and social relationships,  the Veteran at times was able to cope with the stress and the evidence of record has not shown the Veteran's disability to be manifested by total social and occupational impairment so as to warrant a 100 percent rating prior to May 16, 2017.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PTSD. See Layno v. Brown, 6 Vet. App. 465 (1994). The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating. However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine but finds the evidence weighs against the aspects of the claims denied in this decision.

V. Entitlement to an earlier effective date prior to October 5, 2016 for TDIU

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more. 38 C.F.R. § 4.16(a). 

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16 (a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). 

Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. See 38 C.F.R. § 4.16(b).

The Veteran's formal TDIU application was received by VA on October 6, 2009. Therein, he reported that he had last worked full-time in 1996, after which his PTSD and hearing loss prevented him from working full-time. His TDIU claim was ultimately granted by the RO in its December 2016 decision, effective October 5, 2016.

As outlined above, the Board grants a 70 percent schedular rating for PTSD as of December 24, 2008.  Review of the medical evidence, as well as the lay evidence, indicates that this disability prevented substantially gainful employment and TDIU is also part and parcel of the claim for increase under Rice.  On this basis, the Board grants TDIU from this date.  The Board can find no basis for the grant of an earlier effective date then December 24, 2008, the earliest date that the schedular criteria are met, when considering the grant included in this decision.  There is no earlier claim.

Based upon the relevant evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of evidence weighs in favor of an earlier effective date for the grant of TDIU, from December 24, 2008.





	

ORDER

The criteria for a disability rating for PTSD and depressive disorder of 70 percent dated back to December 24, 2008 is granted, subject to the law and regulations governing the payment of monetary benefits. 

The criteria for a 100 percent rating for PTSD and depressive disorder prior to May 16, 2017 are not met.

The criteria for an earlier effective date of December 24, 2008 for the grant of a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


